NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


BRANDON SMITH and MOOOVE IT         )
MOVING & STORAGE, LLC, a Florida    )
Limited Liability Company,          )
                                    )
          Appellants,               )
                                    )
v.                                  )               Case No. 2D17-4045
                                    )
APPLE MOVING, INC., d/b/a MOVE2DAY, )
                                    )
          Appellee.                 )
                                    )

Opinion filed March 14, 2018.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Collier County;
Hugh D. Hayes, Judge.

Brett David Fisher and James R. Forry of
Blackwell, Vishio & Fisher, PLLC, Fort
Meyers, for Appellants.

Jamie B. Schwinghamer and Allison B.
Christensen of Hahn Loeser & Parks
LLP, Naples, for Appellee.



PER CURIAM.

              Affirmed.



VILLANTI, BLACK, and SALARIO, JJ., Concur.